Citation Nr: 1122567	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1952 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran was scheduled for a Board hearing at the RO in April 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Veteran has reported that while in the USMC he was subjected to loud artillery fire around tanks while serving in Korea.  He has reported that he has experienced ringing in his ears since that time.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was tank mechanic.  Additionally, the Veteran did have active service in Korea.

The Board notes that the Veteran is competent to report when he first experienced ringing in his ears and that it has continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In July 2008, the Veteran was afforded a VA audiological evaluation.  The examiner reported that the Veteran did not have a history of tinnitus.

The Board finds that the examiner failed to take into account the Veteran's subjective complaints of tinnitus.  Therefore, the Board finds that the examination report is inadequate and the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present tinnitus.

With regard to the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss disability, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

A review of the July 2008 VA examination report shows that there is no mention of the functional effects caused by the Veteran's hearing disability.  Therefore, this VA examination report is inadequate and the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from the Veteran's bilateral hearing loss disability, to include the functional effects.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The Veteran should be afforded a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any tinnitus present during the period of the claim and the current level of severity of all impairment resulting from the Veteran's service-connected bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information necessary for rating purposes, to specifically include a detailed account of the functional effects of the Veteran's bilateral hearing loss disability.

Additionally, based on the examination results and the review of the record, the examiner should provide an opinion with regard to the veteran's tinnitus as to whether there is a 50 percent or better probability that is it etiologically related to noise exposure sustained in active service.  For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian with respect to the onset of his tinnitus.  

The supporting rationale for all opinions expressed must be provided.

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



